DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pg 1 of remarks (pg 6 response), filed 5/12/22, with respect to the rejection of claim 20 anticipated by Kirkpatrick (2012/045615) have been fully considered and are persuasive.  The rejection of claim 20 anticipated Kirkpatrick ‘615 has been withdrawn. 
Regarding the rejection of the claims anticipated by Svrluga or obvious over Svrluga alternatively in view of Khoury it is noted that Svrluga does teach coating a plurality of layers which inherently is done prior to irradiating because Svrluga states there is optimization of the barrier layers per the drug layers, which in order to irradiate the barrier layers, the drug layers have to had been coated on the device first and then the barrier layers irradiated, see paragraph 48. Applicant provides no evidence of differences, and it must be noted that MPEP 2113 states applicant must come forward with evidence to establish a nonobvious difference between the claimed product and the prior art product. Therefore the stent with drug coating layers and barrier layers that have been irradiated disclosed by Svrluga appears to be the same as the claimed product. 
As best as can be discerned the product of Svrluga can be considered the same as the claimed invention and thus without the Applicant pointing out any structural differences, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-4,6-8,10-20 are rejected under pre-AIA   35 U.S.C. 102 (b) as anticipated by Svrluga et al. (2010/0036482) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Khoury et al. (2010/0227523). Svrluga et al. disclose (Fig. 4B) a medical device 100 having a surface (product). Please note that the claims are directed to a product and they are being interpreted as “product-by-process” type claims. MPEP 2113 states Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. The medical device has a first drug coaling layer 410 on at least a portion of the surface of the medical device. Fig. 4D shows one or more additional drug coating layers 414 on the first drug coating layer to form a plurality of drug coating layers. Additionally Fig. 4D shows a first barrier layer 402, 412 from the first drug coating layer or the one or more additional deposited drug coating layers of the first exposed surface and at the first exposed surface. Regarding the feature of multiple layers as recited as “depositing one or more additional drug coating layers…” it is noted that Svrluga shows (Fig. 4D) multiple drug layers (410,414,418) on a portion of the stent surface. Thus, the stent is fully capable of being coated prior to irradiating. Further it can be seen there is a barrier layer 420 formed from the coated drug layer that was irradiated.  However, in the alternative, Svrluga et al. did not explicitly disclose the medical device is formed with the drug coating and barrier layer by the process as claimed. Khoury et al. teach (paragraph 18) a process of forming an accelerated and focused Neutral Beam comprising the steps of forming a gas cluster ion bear, accelerating and focusing the gas cluster ion beam to form an accelerated gas cluster beam, promoting dissociation of gas clusters in the accelerated gas cluster ion beam, and removing ions from the accelerated gas cluster ion beam to form an accelerated and focused Neutral Beam: and if must be noted that Svrluga discloses (paragraph 48) the step of using the bear applied thereon to irradiate a first exposed surface of at least one of the first drug coating layer or the one or more additional drug coating layers with the accelerated and focused Beam to form a barrier layer, see for example Fig. 5C. Thus per the modification using the Neutral beam taught by Khoury would provide the step of irradiating with the neutral beam to form the barrier layers as claimed. It would have been obvious to one of ordinary skill in the art to use neutral beam irradiation as taught by Khoury et al. with the drug coated medical device of Svrluga et al. such that the drug coating is sufficiently bonded but easily released off the surface by not having to be deeply penetrated to attach, see Khoury paragraph 42 which suggests the beam irradiation used enhanced cellular attachment or integration, thus it would advantageously improve cellular restoration from the drug layer to which the cells reach. With respect to claim 11, Svrluga discloses the medical device can be prepared as claimed, see claim 13 of document. Also, note this a process step and is only functional since the current claims are product and not limited to the method steps claimed. Regarding claims 7,12, Svrluga discloses (paragraph 20) the barrier layer formed irradiating the drug coating layer by modification of a coating layer that has the molecules of the drug cross-linked; densifying the drug; carbonizing the drug: polymerizing the drug or denaturing the drug. Regarding claim 8, Svrluga discloses (paragraph 20) the drug can be a bioactive material. With respect to claims 2,13,14 Svrluga discloses the first barrier layer controls a rate of inward diffusion of a fluid into the first drug coating layer or the one or more drug containing layers and also outward elution (release) of drug from the drug coating, see abstract. Regarding claim 3, Svrluga shows (Fig. 5C) that there can be a first drug layer 510 covered by barrier layer 512 and a second drug layer 514 over first barrier and a second barrier layer 516 over the second drug. Regarding claim 6, Figs. 1A,1B,2 of Svrluga show a stent. With respect to claim 15, Svrluga discloses (see claim 21) a third beam can be used in preparing the coating layers of the medical device to form a second barrier layer. Regarding claim 17, Svrluga discloses (see claim 23) the third beam is a gas cluster ion beam. With respect to claim 18, Svrluga discloses (see claim 22) the first barrier layer and the second barrier layer have different properties for differently controlling elution rates of two drug coating layers. With respect to claim 16, Khoury teaches neutral beam and thus would be obvious to use such a beam per the same rationale as mentioned above for the first beam mentioned in claim 10. However, it is also noted this is a process limitation suggesting that the medical device is made by such, but the claim is to a product, thus the device is only limited to the features imparted by such a process. Regarding claims 4,19, Svrluga discloses there can be a first drug coating layer and an additional drug coaling layer comprising different drug materials, paragraph 48.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799